Citation Nr: 1647934	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  14-37 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the recoupment of the remaining balance of special separation benefits (SSB), which was erroneously terminated effective September 1998, by the withholding of Department of Veterans Affairs (VA) disability compensation was proper.

2.  Entitlement to a waiver of recoupment of the balance remaining when the recoupment was erroneously terminated.

(The issue of entitlement to the purchase of equipment under the VRE program is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served in the U.S. Air Force from January 1976 to December 1993.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes the Veteran has asked for her claim to be expedited, on the basis of financial hardship and her and her husband's ages.  Cases may be advanced on the docket, that is, decided sooner, when the evidence shows serious illness, severe financial hardship, or other sufficient cause.  38 U.S.C.A. § 7107a (West 2014).  The Board does not find that sufficient cause has been shown in this case.  The Veteran is not 75 years old, and there is no evidence of a life-threatening illness.  She has not produced evidence of impending foreclosure or of bankruptcy.  Further, at this point in the decision process, the administrative time to ensure expedited status could cause a delay in the Veteran receiving this decision.  Accordingly, the request for an expedited decision is denied.

In this decision, the Board determines that VA's attempt to recoup the remaining balance of SSB benefits, which had been erroneously stopped in September 1998, to be proper.  However, given the time lapse in discovering this error, the confusing letters sent to the Veteran regarding the amount owed, and that she had no part in creating the error, the Board finds it appropriate to waive recoupment of the balance of SSB benefits that remained when the recoupment was erroneously terminated.




FINDINGS OF FACT

1.  The Veteran was awarded special separation benefits (SSB), as indicated on her DD-214.  SSB benefits were recouped when the Veteran was found entitled to disability compensation, starting from February 1994.  She was notified in September 1998 that her recoupment had been completed, and that her case was closed.

2.  In August 2013, she was notified that the termination of recoupment efforts was erroneous, and that recoupment would recommence.  

3.  She was not at fault in the creation of this error, and would not be unjustly enriched by currently receiving her full compensation benefits.  Because of the errors committed by VA in advising the Veteran of regarding the recoupment, and the time that had passed before the erroneous termination of recoupment efforts was discovered, recovery of the balance that was remaining at the time of the 1998 termination would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The attempt to recoup the remaining balance of unrecouped SSB by withholding disability compensation benefits was proper.  10 U.S.C.A. §§ 1174a (West 2014); 38 U.S.C.A. §§ 5107, 7104, 7104 (West 2014); 38 C.F.R. § 3.700(a)(5)(iii) (2015 ).

2.  The criteria are met for a waiver of recovery of the balance of SSB benefits that was remaining at the time of the erroneous 1998 termination of recoupment efforts.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Section 1174 of Title 10, United States Code, directs that an award of VA compensation is subject to recoupment of an amount equal to the total amount of separation, severance, or readjustment benefits received.  See 10 U.S.C.A. § 1174 (h)(2)(West 2014); 38 C.F.R. § 3.700(a)(5)(2014).  The law provides that where payment of special separation benefits (SSB) under 10 U.S.C. § 1174a  was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700 (a)(5)(i), (iii).  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  38 C.F.R. § 3.700 (a)(5)(iii).

The Veteran's DD Form 214 verifies that she received SSB upon discharge in December 1993.  Thus, in accordance with the applicable regulation, and because the Veteran was paid SSB after December 5, 1991, VA must recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(iii). 
The Veteran was properly notified of this obligation.  In 1994, she was found entitled to disability compensation, and notified that her compensation would be reduced because of the recoupment.  This continued until September 1998, when she was notified that her recoupment had been completed and that her case was closed.

The Board does find that recoupment of the payment of SSB from her VA disability benefits was proper and required by law.  10 U.S.C.A. § 1174a (West 2014); 
38 C.F.R. § 3.700 (a)(5) (2015).  

However, the RO's September 1998 letter was erroneous, and there was a balance remaining, which the Veteran was not notified of until August 2013.  In other words, 15 years following the termination of recoupment efforts, the RO advised her that recoupment would recommence because the full amount of SSB had not been satisfied.  The Board notes she objected to the stated remaining balance, which was adjusted in December 2013.  She filed a timely request for a waiver, which was not acted upon by the RO.

VA law provides that recovery of payments or overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(a)  (2015).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

In reviewing the evidence of record, the Board finds that the facts in this case do not reveal the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of this error that caused her recoupment to be prematurely terminated.  Indeed, the Board reviewed the communication regarding the termination, dated in September 1998, and found the letter vague and confusing, without enough detail to explain how they arrived at the figures that they were using to make their determination.  Further, because the Veteran was at that time in receipt of a TDIU (a total rating due to individual unemployability), it is reasonable for her to have assumed that the increased benefit would lead to an earlier termination date than had been previously projected.  There is nothing in the file that suggests there was fraud or misrepresentation or bad faith on the part of the Veteran.

The next inquiry is whether the collection of the SSB balance that was remaining at the time of the erroneous termination would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) where actions of the debtor contribute to the creation of the debt; 
(2) weighing the fault of the debtor against the fault of VA; (3) whether collection would deprive debtor or family of basic necessities; (4) whether withholding of benefits or recovery would nullify the objective for which benefits were intended;
(5) failure to make restitution would result in unfair gain to the debtor; or, (6) reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2014). 

The Board finds that a waiver is warranted because it would be against the principles of equity and good conscience to require recovery of the remaining balance.  The debt was not created by the fault of the Veteran, as discussed above.  Rather, VA carries the fault here.  The Board notes that the law regarding the amount of SSB to be recouped, either the gross or after tax amount, was changed just prior to the erroneous decision to terminate the recoupment, which seems to be the source of the error.   Although it does not appear that collection of this unrecouped balance would deprive the Veteran of basic necessities, the Board notes that she is severely disabled and does have substantial medical costs.  Therefore, withholding benefits, after so long a period of time, would nullify the objective for which benefits were intended.  The time that has lapsed and the extent of her medical costs also contributes to the Board's finding that she is not unfairly gaining from this error.  The Board therefore concludes that recovery of the balance of SSB that was remaining when the recoupment was terminated in 1998 would be against equity and good conscience under the provisions of 38 C.F.R. § 1.965.

Accordingly, although the recoupment attempts were proper, the Board finds that waiver is appropriate for any amount found to be due after the recoupment was terminated in 1998. 


 
ORDER

Recoupment efforts of the SSB balance remaining when the case was terminated in 1998 are proper.

A waiver of recovery of the SSB balance that was remaining when the case was terminated in 1998 is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


